Exhibit 10.6

Warrant Certificate No.   
 
NEITHER THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE SECURITIES
ISSUABLE UPON THE EXERCISE OF THIS WARRANT HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES LAWS,
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
ASSIGNED OR OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH
RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS, OR (2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES
AN OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND
OPINION ARE SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.
 

Effective Date: [   ], 201      Void After: [   ], 201 

 
 
DELMAR PHARMACEUTICALS, INC.
 


WARRANT TO PURCHASE COMMON STOCK


DelMar Pharmaceuticals, Inc., a Nevada corporation
(the “Company”), for value received on [                        ], 201
(the “Effective Date”), hereby issues to [ ] (the “Holder” or “Warrant Holder”)
this Warrant (the “Warrant”) to purchase, [         ] shares (each such share as
from time to time adjusted as hereinafter provided being a “Warrant Share” and
all such shares being the “Warrant Shares”) of the Company’s Common Stock (as
defined below), at the Exercise Price (as defined below), as adjusted from time
to time as provided herein, on or
before [                ], 201__
(the “Expiration Date”), all subject to the following terms and conditions. This
Warrant is one of a series of warrants of like tenor that have been issued in
connection with the Company’s private offering solely to accredited investors of
units in accordance with, and subject to, the terms and conditions described in
the Subscription Agreement, attached to the Confidential Private Placement
Memorandum of the Company dated January 4, 2013, as the same may be amended and
supplemented from time to time (the “Subscription Agreement” and the
“Private Placement Memorandum” respectively). This Warrant is one of a series of
warrants of like tenor that have been issued in connection with the Company’s
private offering solely to accredited investors of units in accordance with, and
subject to, the terms and conditions described in the Subscription Agreement,
attached to the Confidential Private Placement Memorandum of the Company dated
January 4, 2013, as the same may be amended and supplemented from time to time
(the “Subscription Agreement” and the “Private Placement Memorandum”
respectively).


As used in this Warrant, (i) “Business Day” means any day other than Saturday,
Sunday or any other day on which commercial banks in the City of New York, New
York, are authorized or required by law or executive order to close; (ii)
“Common Stock” means the common stock of the Company, par value $0.001 per
share, including any securities issued or issuable with respect thereto or into
which or for which such shares may be exchanged for, or converted into, pursuant
to any stock dividend, stock split, stock combination, recapitalization,
reclassification, reorganization or other similar event; (iii) “Exercise Price”
means $0.80 per share of Common Stock, subject to adjustment as provided herein;
(iv) “Trading Day” means any day on which the Common Stock is traded (or
available for trading) on its principal trading market; (v) “Affiliate” means
any person that, directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, a person, as such
terms are used and
construed  in  Rule  144  promulgated  under  the  Securities  Act  of  1933,  as  amended  (the
“Securities Act”) and (vi) “Warrantholders” means the holders of Warrants issued
pursuant to the Subscription Agreement and Private Placement Memorandum.
 
 
1

--------------------------------------------------------------------------------

 


1.         DURATION AND EXERCISE OF WARRANTS
 


(a)       Exercise Period. The Holder may exercise this Warrant in whole or in
part on any Business Day on or before 5:00 P.M., Eastern Time, on the Expiration
Date, at which time this Warrant shall become void and of no value.
 


(b)           Exercise Procedures.
 


(i)        While this Warrant remains outstanding and exercisable in accordance
with Section 1(a), the Holder may exercise this Warrant in whole or in part at
any time and from time to time by:
 


(A)           delivery to the Company of a duly executed copy of the Notice of
Exercise attached as Attachment A;
 


(B)      surrender of this Warrant to the Secretary of the Company at its
principal offices or at such other office or agency as the Company may specify
in writing to the Holder; provided, that the Company shall specify the same
within 24 hours of receiving the Notice of Exercise; and
(C)      payment of the then-applicable Exercise Price per share multiplied by
the number of Warrant Shares being purchased upon exercise of the Warrant (such
amount, the “Aggregate Exercise Price”) made in the form of cash, or by
certified check, bank draft or money order payable in lawful money of the United
States of America.
 
(ii)     Upon the exercise of this Warrant in compliance with the provisions of
this Section 1(b), the Company shall promptly issue and cause to be delivered to
the Holder a certificate for the Warrant Shares purchased by the Holder.   Each
exercise of this Warrant shall be effective immediately
prior  to  the  close  of  business  on  the  date  (the  “Date  of  Exercise”)
that  the conditions set forth in Section 1(b) have been satisfied, as the case
may be.  On or before the first Business Day following the date on which the
Company has received each of the Notice of Exercise and the Aggregate Exercise
Price (the “Exercise Delivery Documents”), the Company shall transmit an
acknowledgment of receipt of the Exercise Delivery Documents to the Company’s
transfer agent (the “Transfer Agent”). On or  before the third Business Day
following the date on which the Company has received all of the Exercise
Delivery Documents (the “Share Delivery Date”), the Company shall (X)
provided that the Transfer Agent is participating in The Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Holder, credit such aggregate number of shares of Common Stock to which the
Holder is entitled pursuant to such exercise to the Holder’s or its designee’s
balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, issue and dispatch by overnight courier to the
address as specified in the Notice of Exercise, a certificate, registered in the
Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise.  Upon delivery of the Exercise Delivery Documents, the Holder
shall be deemed for all corporate purposes to have become the holder of record
of the Warrant Shares with respect to which this Warrant has been exercised,
irrespective of the date of delivery of the certificates evidencing such Warrant
Shares.
 


 
2

--------------------------------------------------------------------------------

 
 
(iv)      If the Company shall fail for any reason or for no reason to issue to
the Holder, within three (3) Business Days of receipt of the Exercise Delivery
Documents, a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Business Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such shares of Common Stock) shall terminate, or (ii)
promptly honor its obligation to deliver to the Holder a certificate or
certificates representing such shares of Common Stock and pay cash to the Holder
in an amount equal to the excess (if any) of the Buy-In Price over the product
of (A) such number of shares of Common Stock, times (B) the closing bid price on
the date of exercise.
 


(c)       Partial Exercise.  This Warrant shall be exercisable, either in its
entirety or, from time to time, for part only of the number of Warrant Shares
referenced by this Warrant. If this Warrant is submitted in connection with any
exercise pursuant to Section 1 and the number of Warrant Shares represented by
this Warrant submitted for exercise is greater than the actual number of Warrant
Shares being acquired upon such an exercise, then the Company shall as soon as
practicable and in no event later than five (5) Business Days after any exercise
and at its own expense, issue a new Warrant of like tenor representing the right
to purchase the number of Warrant Shares purchasable immediately prior to such
exercise under this Warrant, less the number of Warrant Shares with respect to
which this Warrant is exercised.
 


(d)       Disputes.  In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall promptly issue to the Holder the number of Warrant Shares that are not
disputed and resolve such dispute in accordance with Section 16.
 


2.           ISSUANCE OF WARRANT SHARES
 


(a)       The  Company  covenants  that  all  Warrant  Shares  will,  upon  issuance  in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and non-assessable, and (ii) free from all liens, charges and security
interests, with the exception of claims arising through the acts or omissions of
any Holder and except as arising from applicable Federal and state securities
laws.
 


(b)       The Company shall register this Warrant upon records to be maintained
by the Company for that purpose in the name of the record holder of such Warrant
from time to time. The Company may deem and treat the registered Holder of this
Warrant as the absolute owner thereof for the purpose of any exercise thereof,
any distribution to the Holder thereof and for all other purposes.
 


(c)       The Company will not, by amendment of its certificate of
incorporation, by-laws or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms to be observed or performed hereunder by the Company, but will at all
times in good faith assist in the carrying out of all the provisions of this
Warrant and in the taking of all action necessary or appropriate in order to
protect the rights of the Holder to exercise this Warrant, or against impairment
of such rights.
 
 
 
3

--------------------------------------------------------------------------------

 

 
 
3.
ADJUSTMENTS  OF  EXERCISE  PRICE,  NUMBER  AND  TYPE  OF  WARRANT SHARES

 
(a)       The Exercise Price and the number of shares purchasable upon the
exercise of this Warrant shall be subject to adjustment from time to time upon
the occurrence of certain events described in this Section 3; provided, that
notwithstanding the provisions of this Section 3, the Company shall not be
required to make any adjustment if and to the extent that such adjustment would
require the Company to issue a number of shares of Common Stock in excess of its
authorized but unissued shares of Common Stock, less all amounts of Common Stock
that have been reserved for issue upon the conversion of all outstanding
securities convertible into shares of Common Stock and the exercise of all
outstanding options, warrants and other rights exercisable for shares of Common
Stock.
 
(i)        Subdivision or Combination of Stock. In case the Company shall at any
time subdivide (whether by way of stock dividend, stock split or otherwise) its
outstanding
shares  of  Common  Stock  into  a  greater  number  of  shares,  the  Exercise  Price  in  effect
immediately prior to  such  subdivision shall be proportionately reduced and
the  number of Warrant Shares shall be proportionately increased, and
conversely, in case the outstanding shares of Common Stock of the Company shall
be combined (whether by way of stock combination, reverse stock split or
otherwise) into a smaller number of shares, the Exercise Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares shall be proportionately decreased.  The Exercise Price
and the Warrant Shares, as so adjusted, shall be readjusted in the same manner
upon the happening of any successive event or events described in this Section
3(a)(i).
 
(ii)       Dividends in Stock, Property, Reclassification. If at any time, or
from time to time, all of the holders of Common Stock (or any shares of stock or
other securities at the time receivable upon the exercise of this Warrant) shall
have received or become entitled to receive, without payment therefore:
 
(A)      any shares of stock or other securities that are at any time directly
or indirectly convertible into or exchangeable for Common Stock, or any rights
or options to subscribe for, purchase or otherwise acquire any of the foregoing
by way of dividend or other distribution, or
 
(B)      additional stock or other securities or property (including cash) by
way of spin-off, split-up, reclassification, combination of shares or similar
corporate rearrangement (other than shares of Common Stock issued as a stock
split or adjustments in respect of which shall be covered by the terms of
Section 3(a)(i) above),
 
then and in each such case, the Exercise Price and the number of Warrant Shares
to be obtained upon exercise of this Warrant shall be adjusted proportionately,
and the Holder hereof shall, upon the exercise of this Warrant, be entitled to
receive, in addition to the number of shares of Common Stock receivable
thereupon, and without payment of any additional consideration therefor, the
amount of stock and other securities and property (including cash in the cases
referred to above) that such Holder would hold on the date of such exercise had
such Holder been the holder of record of such Common Stock as of the date on
which holders of Common Stock received or became entitled to receive such shares
or all other additional stock and other securities and property.   The Exercise
Price and the Warrant Shares, as so adjusted, shall be readjusted in the same
manner upon the happening of any successive event or events described in this
Section 3(a)(ii).
 


(iii)     Reorganization, Reclassification, Consolidation, Acquisition or Sale.
If any recapitalization, reclassification or reorganization of the capital stock
of the Company, or any consolidation or merger of the Company with another
corporation, or the sale of all or substantially all of its assets or other
transaction shall be effected in such a way that holders of Common Stock shall
be entitled to receive stock, securities, or other assets or property (an
“Organic
 Change”),  then,  as  a  condition  of  such  Organic  Change,  lawful  and  adequate
provisions shall be made by the Company whereby the Holder hereof shall
thereafter have the right to purchase and receive (in lieu of the shares of the
Common Stock of the Company immediately theretofore purchasable and receivable
upon the exercise of the rights represented by this Warrant) such shares of
stock, securities or other assets or property as may be issued or payable with
respect to or in exchange for a number of outstanding shares of such Common
Stock equal to the number of shares of such stock immediately theretofore
purchasable and receivable assuming the full exercise of the rights represented
by this Warrant. In the event of any Organic Change, appropriate provision shall
be made by the Company with respect to the rights and interests of the Holder of
this Warrant to the end that the provisions hereof (including, without
limitation, provisions for adjustments of the Exercise Price and of the number
of shares purchasable and receivable upon the exercise of this Warrant and
registration rights) shall thereafter be applicable, in relation to any shares
of stock, securities or assets thereafter deliverable upon the exercise hereof.
The Company will not effect any such consolidation, merger or sale unless, prior
to the consummation thereof, the successor corporation (if other than the
Company) resulting from such consolidation or merger or the corporation
purchasing such assets shall assume by written instrument reasonably
satisfactory in form and substance to the Holder executed and mailed or
delivered to the registered Holder hereof at the last address of such Holder
appearing on the books of the Company, the obligation to deliver to such Holder
such shares of stock, securities or assets as, in accordance with the foregoing
provisions, such Holder may be entitled to purchase.   If there is an Organic
Change, then the Company shall cause to be mailed to the Holder at its last
address as it shall appear on the books and records of the Company, at least 10
calendar days before the effective date of the Organic Change, a notice stating
the date on which such Organic Change is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock of
record shall be entitled to exchange their shares for securities, cash, or other
property delivered upon such Organic Change; provided, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice.  The
Holder is entitled to exercise this Warrant during the 10-day period commencing
on the date of such notice to the effective date of the event triggering such
notice.  In any event, the successor corporation (if other than the Company)
resulting from such consolidation or merger or the corporation purchasing such
assets shall be deemed to assume such obligation to deliver to such Holder such
shares of stock, securities or assets even in the absence of a written
instrument assuming such obligation to the extent such assumption occurs by
operation of law.
 
(b)      Certificate as to Adjustments. Upon the occurrence of each adjustment
or readjustment pursuant to this Section 3, the Company at its expense shall
promptly compute such adjustment or readjustment in accordance with the terms
hereof and furnish to each Holder of this Warrant a certificate setting forth
such adjustment or readjustment and showing in detail the facts upon which such
adjustment or readjustment is based. The Company shall promptly furnish or cause
to be furnished to such Holder a like certificate setting forth: (i) such
adjustments and readjustments; and (ii) the number of shares and the amount, if
any, of other property which at the time would be received upon the exercise of
the Warrant.
 
 
 
 
4

--------------------------------------------------------------------------------

 

 
(c)       Certain Events. If any event occurs as to which the other provisions
of this Section 3 are not strictly applicable but the lack of any adjustment
would not fairly protect the purchase rights of  the  Holder under this  Warrant
in  accordance with  the  basic  intent and principles of such provisions, or if
strictly applicable would not fairly protect the purchase rights of the Holder
under this Warrant in accordance with the basic intent and principles of such
provisions, then the Company's Board of Directors will, in good faith, make an
appropriate adjustment to protect the rights of the Holder; provided, that no
such adjustment pursuant to this Section 3(c) will increase the Exercise Price
or decrease the number of Warrant Shares as otherwise determined pursuant to
this Section 3.
 


(d)       Adjustment of Exercise Price Upon Issuance of Additional Shares of Common
Stock.  In the event the Company shall at any time prior to the Expiration Date
issue Additional Shares of Common Stock, as defined below, without consideration
or for a consideration per share less than the Exercise Price in effect
immediately prior to such issue, then the Exercise Price shall be reduced,
concurrently with such issue, to a price (calculated to the nearest cent)
determined by multiplying such Exercise Price by a fraction, (A) the numerator
of which shall be (1) the number of shares of Common Stock outstanding
immediately prior to such issue plus (2) the number of shares of Common Stock
which the aggregate consideration received or to be received by the Company for
the total number of Additional Shares of Common Stock so issued would purchase
at such Exercise Price; and (B) the denominator of which shall be the number of
shares of Common Stock outstanding immediately prior to such issue plus the
number of such Additional Shares of Common Stock so issued; provided that, (i)
for the purpose of this Section
3(d), all shares of Common Stock issuable upon conversion or exchange of
convertible securities outstanding immediately prior to such issue shall be
deemed to be outstanding, and (ii) the number of shares of Common Stock deemed
issuable upon conversion or exchange of such outstanding convertible securities
shall be determined without giving effect to any adjustments to the conversion
or exchange price or conversion or exchange rate of such convertible securities
resulting from the issuance of Additional Shares of Common Stock that is the
subject of this calculation.  For purposes of this Warrant, “Additional Shares
of Common Stock” shall mean all shares of Common Stock issued by the Company
after the Effective Date (including without limitation any shares of Common
Stock issuable upon conversion or exchange of any convertible securities or upon
exercise of any option or warrant, on an as-converted basis), other than: (i)
shares of Common Stock issued or issuable upon conversion or exchange of any
convertible securities or exercise of any options or warrants outstanding on the
Effective Date or pursuant to or in connection with any agreement in effect as
of the Effective Date; (ii) shares of Common Stock issued or issuable by reason
of a dividend, stock split, split-up or other distribution on shares of Common
Stock that is covered by Sections 3(a)(i) through 3(a)(iii) above; (iii) shares
of Common Stock (or options with respect thereto) issued or issuable to
employees or directors of, or consultants to, the Company or any of its
subsidiaries for services; (iv) any securities issued or issuable by the Company
pursuant to or in connection with (A) the Company’s Private Placement Memorandum
and Subscription Agreements thereunder or (B) the Acquisition or the
Transactions (as defined in the Private Placement
Memorandum);  (v)  securities  issued  pursuant  to  acquisitions  or strategic
transactions approved by a majority of disinterested directors of the Company,
provided that any such issuance shall only be to a person which is, itself or
through its subsidiaries, an operating company in a business synergistic with
the business of the Company and in which the Company receives benefits in
addition to the investment of funds, but shall not include a transaction in
which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities and
(vi) securities issued to financial institutions, institutional investors or
lessors in connection with credit arrangements, equipment financings or similar
transactions approved by a majority of disinterested directors of the Company,
but shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities. The provisions of this Section 3(d) shall
not operate to increase the Exercise Price.
 
Upon each adjustment of the Exercise Price pursuant to the provisions of this
Section
3(d), the number of Warrant Shares issuable upon exercise of this Warrant shall
be adjusted by multiplying a number equal to the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares issuable
upon exercise of this Warrant immediately prior to such adjustment and dividing
the product so obtained by the adjusted Exercise Price.


(e)           Other Adjustments. If at any time conditions shall arise by reason
of action taken by the Company which in the reasonable opinion of the Board of
Directors are not adequately covered by the provisions hereof and which might
materially and adversely affect the rights of the Holder or if at any time any
such conditions are expected to arise by reason of any action contemplated by
the Company, the Board of Directors shall make adjustments, if any (not
inconsistent with the standards established in this Section 3), of the Warrant
price (including, if necessary, any adjustment as to the securities for which
the Warrants may thereafter be exercisable) and any distribution which is or
would be required to preserve the rights of the Holder.


(f)           No Dilution or Impairment. Subject to the provisions of Section
3(a)(iii), the Company will not, by amendment of its restated articles of
incorporation or through reorganization, consolidation, merger, dissolution,
issue or sale of securities, sale of assets or any other voluntary action, avoid
or seek to avoid the observance or performance of any of the terms of the
Warrants, but will at all times in good faith assist in the carrying out of all
such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the holders of the Warrants
against dilution or other impairment.
 


 4.         REDEMPTION OF WARRANTS


(a)       General.  Prior to the Expiration Date, the Company shall have the
option, subject to the conditions set forth herein, to redeem all of the
Warrants then outstanding upon not less than thirty (30) days nor more than
sixty (60) days prior written notice to the Warrant Holders at any time provided
that, at the time of delivery of such notice (i) there is an effective
registration statement covering the resale of the Warrant Shares, and (ii) the
closing bid price of the Company’s Common Stock for each of the twenty (20)
consecutive Trading Days prior to the date of the notice of redemption is at
least $1.60, as proportionately adjusted to reflect any stock splits, stock
dividends, combination of shares or like events, with an average daily trading
volume during such period of 50,000 shares.
 


(b)       Notice.  Notice of redemption will be effective upon mailing in
accordance with this Section and such date may be referred to below as the
“Notice Date.”  Notice of redemption shall be mailed by first class mail,
postage prepaid, by the Company not less than 30 days prior to the date fixed
for redemption to the Holders of the Warrants to be redeemed at their last
addresses as they shall appear on the registration books. Any notice mailed in
the manner herein provided shall be conclusively presumed to have been duly
given whether or not the Holder received such notice.
 


(c)       Redemption Date and Redemption Price.  The notice of redemption shall
state the date set for redemption, which date shall be not less than thirty (30)
days, or more than sixty (60) days, from the Notice Date (the
“Redemption Date”). The Company shall not mail the notice of redemption unless
all funds necessary to pay for redemption of the Warrants to be redeemed shall
have first been set aside by the Company for the benefit of the Warrant Holders
so as to be and continue to be available therefor. The redemption price to be
paid to the Warrant Holders will be $0.001 for each share of Common Stock of the
Company to which the Warrant Holder would then be entitled upon exercise of the
Warrant being redeemed, as adjusted from time to time as provided herein (the
“Redemption Price”).
 
(d)      Exercise.  Following the Notice Date, the Warrant Holders may exercise
their Warrants in accordance with Section 1 of this Warrant between the Notice
Date and 5:00 p.m. Eastern Time on the Redemption Date and such exercise shall
be timely if the form of election to purchase duly executed and the Warrant
Exercise Price for the shares of Common Stock to be purchased are actually
received by the Company at its principal offices prior to 5:00 p.m. Eastern Time
on the Redemption Date.


 
 
 
5

--------------------------------------------------------------------------------

 
 
(e)      Mailing. If any Warrant Holder does not wish to exercise any Warrant
being redeemed, he should mail such Warrant to the Company at its principal
offices after receiving the notice of redemption. On and after 5:00 p.m. Eastern
Time on the Redemption Date, notwithstanding that any Warrant subject to
redemption shall not have been surrendered for redemption, the obligation
evidenced by all Warrants not surrendered for redemption or effectively
exercised shall be deemed no longer outstanding, and all rights with respect
thereto shall forthwith cease and terminate, except only the right of the holder
of each Warrant subject to redemption to receive the Redemption Price for each
share of Common Stock to which he would be entitled if he exercised the Warrant
upon receiving notice of redemption of the Warrant subject to redemption held by
him.
 


5.           TRANSFERS AND EXCHANGES OF WARRANT AND WARRANT SHARES
 


(a)       Registration  of  Transfers  and  Exchanges.  Subject to Section 5(c),
upon the Holder’s surrender of this Warrant, with a duly executed copy of the
Form of Assignment attached as Attachment B, to the Secretary of the Company at
its principal offices or at such other office or agency as the Company may
specify in writing to the Holder, the Company shall register the transfer of all
or any portion of this Warrant. Upon such registration of transfer, the Company
shall issue a new Warrant, in substantially the form of this Warrant, evidencing
the acquisition rights transferred to the transferee and a new Warrant, in
similar form, evidencing the remaining acquisition rights not transferred, to
the Holder requesting the transfer.
 


(b)       Warrant Exchangeable for Different Denominations. The Holder may
exchange this Warrant for a new Warrant or Warrants, in substantially the form
of this Warrant, evidencing in  the  aggregate the  right  to  purchase
the  number of  Warrant Shares  which may  then  be purchased hereunder, each of
such new Warrants to be dated the date of such exchange and to represent the
right to purchase such number of Warrant Shares as shall be designated by the
Holder. The Holder shall surrender this Warrant with duly executed instructions
regarding such re-certification of this Warrant to the Secretary of the Company
at its principal offices or at such other office or agency as the Company may
specify in writing to the Holder.
 


(c)       Restrictions on  Transfers.  This Warrant may  not  be  transferred
at  any  time without (i) registration under the Securities Act or (ii) an
exemption from such registration and a written opinion of legal counsel
addressed to the Company that the proposed transfer of the Warrant may be
effected without registration under the Securities Act, which opinion will be in
form and from counsel reasonably satisfactory to the Company.
 


(d)       Permitted Transfers and  Assignments.    Notwithstanding any provision
to  the contrary in this Section 5, the Holder may transfer, with or without
consideration, this Warrant or any of the Warrant Shares (or a portion thereof)
to the Holder’s Affiliates (as such term is defined under Rule 144 of the
Securities Act) without obtaining the opinion from counsel that may be required
by Section 5(c)(ii), provided, that the Holder delivers to the Company and its
counsel  certification,  documentation,  and   other   assurances  reasonably  required  by   the
Company’s counsel to enable the Company’s counsel to render an opinion to the
Company’s Transfer Agent that such transfer does not violate applicable
securities laws.
 
6.           MUTILATED OR MISSING WARRANT CERTIFICATE
 


If this Warrant is mutilated, lost, stolen or destroyed, upon request by the
Holder, the Company will, at its expense, issue, in exchange for and upon
cancellation of the mutilated Warrant, or in substitution for the lost, stolen
or destroyed Warrant, a new Warrant, in substantially the form of this Warrant,
representing the right to acquire the equivalent number of Warrant Shares;
provided, that, as a prerequisite to the issuance of a substitute Warrant, the
Company may require satisfactory evidence of loss, theft or destruction as well
as an indemnity from the Holder of a lost, stolen or destroyed Warrant.
 
7.           PAYMENT OF TAXES
 
The  Company  will  pay  all  transfer  and  stock  issuance  taxes  attributable  to  the
preparation, issuance and delivery of this Warrant and the Warrant Shares (and
replacement Warrants) including, without limitation, all documentary and stamp
taxes; provided, however, that the Company shall not be required to pay any tax
in respect of the transfer of this Warrant, or the issuance or delivery of
certificates for Warrant Shares or other securities in respect of the Warrant
Shares to any person or entity other than to the Holder.
 
8.           FRACTIONAL WARRANT SHARES
 
No  fractional  Warrant  Shares  shall  be  issued  upon  exercise  of  this  Warrant.  The
Company, in lieu of issuing any fractional Warrant Share, shall round up the
number of Warrant Shares issuable to nearest whole share.
 
9.           NO STOCK RIGHTS AND LEGEND
 


No holder of this Warrant, as such, shall be entitled to vote or be deemed the
holder of any other securities of the Company that may at any time be issuable
on the exercise hereof, nor shall anything contained herein be construed to
confer upon the holder of this Warrant, as such, the rights of a stockholder of
the Company or the right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or give or withhold
consent to any corporate action or to receive notice of meetings or other
actions affecting stockholders (except as provided herein), or to receive
dividends or subscription rights or otherwise (except as provide herein).
 
Each certificate for Warrant Shares initially issued upon the exercise of this
Warrant, and each certificate for Warrant Shares issued to any subsequent
transferee of any such certificate, shall be stamped or otherwise imprinted with
a legend in substantially the following form:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS, AND NEITHER SUCH SECURITIES NOR ANY
INTEREST  THEREIN  MAY  BE  OFFERED,  SOLD,  PLEDGED,  ASSIGNED  OR
OTHERWISE  TRANSFERRED  UNLESS  (1)  A  REGISTRATION  STATEMENT  WITH RESPECT
THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR
(2) AN EXEMPTION FROM SUCH REGISTRATION EXISTS AND THE COMPANY RECEIVES AN
OPINION OF COUNSEL TO THE HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION
ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED,
SOLD, PLEDGED, ASSIGNED OR TRANSFERRED IN THE MANNER CONTEMPLATED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR APPLICABLE STATE SECURITIES
LAWS.”
 
 
6

--------------------------------------------------------------------------------

 


10.       REGISTRATION RIGHTS
 
The Holder shall be entitled to the registration rights as are contained in the
Registration Rights Agreement of even date herewith, by and among the Company,
the Holder and the other subscribers of the Company’s securities pursuant to the
Subscription Agreements, the provisions of which are deemed incorporated herein
by reference.
 
11.       NOTICES
 
All notices, consents, waivers, and other communications under this Warrant must
be in writing and will be deemed given to a party when (a) delivered to the
appropriate address by hand or by nationally recognized overnight courier
service (costs prepaid); (b) sent by facsimile or e-mail with confirmation of
transmission (with respect to facsimile) by the transmitting equipment; (c)
received or rejected by the addressee, if sent by certified mail, return receipt
requested, if to the registered Holder hereof; or (d) seven days after the
placement of the notice into the mails (first class postage prepaid), to the
Holder at the address, facsimile number, or e-mail address furnished by the
registered Holder to the Company in accordance with the Subscription Agreement
by and between the Company and the Holder, or if to the Company, to it at Suite
720-999 West Broadway, Vancouver, British Columbia, Canada V5Z 1K5, Attention:
Jeffrey Bacha, Chief Executive Officer, e-mail: jbacha@delmarpharma.com (or to
such other address, facsimile number, or e-mail address as the Holder or the
Company as a party may designate by notice the other party) with a copy to
Sichenzia Ross Friedman Ference LLP, 61 Broadway, 32nd Floor, New York, NY
10006, Fax: 212-930-9725, Attention:  Gregory Sichenzia, Esq.
 
12.       SEVERABILITY
 
If a court of competent jurisdiction holds any provision of this Warrant invalid
or unenforceable, the other provisions of this Warrant will remain in full force
and effect. Any provision of this Warrant held invalid or unenforceable only in
part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.
 
13.       BINDING EFFECT
 
This Warrant shall be binding upon and inure to the sole and exclusive benefit
of the Company, its successors and assigns, the registered Holder or Holders
from time to time of this Warrant and the Warrant Shares.
 
14.           SURVIVAL OF RIGHTS AND DUTIES
 
This Warrant shall terminate and be of no further force and effect on the
earlier of 5:00 P.M., Eastern Time, on the Expiration Date or the date on which
this Warrant has been exercised in full.
 
15.           GOVERNING LAW
 
This Warrant will be governed by and construed under the laws of the State of
New York without regard to conflicts of laws principles that would require the
application of any other law.
 
16.           DISPUTE RESOLUTION
 
In the case of a dispute as to the determination of the Exercise Price or the
arithmetic calculation of the Warrant Shares, the Company shall submit the
disputed determinations or arithmetic calculations via facsimile within two
Business Days of receipt of the Notice of Exercise giving rise to such dispute,
as the case may be, to the Holder. If the Holder and the Company are unable to
agree upon such determination or calculation of the Exercise Price or the
Warrant Shares within three Business Days of such disputed determination or
arithmetic calculation being submitted to the Holder, then the Company shall,
within two Business Days, submit via facsimile (a) the disputed determination of
the Exercise Price to an independent, reputable investment bank selected by the
Company and approved by the Holder or (b) the disputed arithmetic calculation of
the Warrant Shares to the Company’s independent, outside accountant. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten (10) Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.
 
17.           NOTICES OF RECORD DATE
 
Upon (a) any establishment by the Company of a record date of the holders of any
class of securities for the purpose of determining the holders thereof who are
entitled to receive any dividend or other distribution, or right or option to
acquire securities of the Company, or any other right, or (b) any capital
reorganization, reclassification, recapitalization, merger or consolidation of
the Company with or into any other corporation, any transfer of all or
substantially all the assets of the Company, or any voluntary or involuntary
dissolution, liquidation or winding up of the Company, or the sale, in a single
transaction, of a majority of the Company’s voting stock (whether newly issued,
or from treasury, or previously issued and then outstanding, or any combination
thereof), the Company shall mail to the Holder at least ten (10) Business Days,
or such longer period as may be required by law, prior to the record date
specified therein, a notice specifying (i) the date established as the record
date for the purpose of such dividend, distribution, option or right and a
description of such dividend, option or right, (ii) the date on which any such
reorganization, reclassification, transfer, consolidation, merger, dissolution,
liquidation or winding up, or sale is expected to become effective and (iii) the
date, if any, fixed as to when the holders of record of Common Stock shall be
entitled to exchange their shares of Common Stock for securities or other
property deliverable upon such reorganization, reclassification, transfer,
consolation, merger, dissolution, liquidation or winding up.
 


 
7

--------------------------------------------------------------------------------

 
 


18.       RESERVATION OF SHARES
 


The Company shall reserve and keep available out of its authorized but unissued
shares of Common Stock for issuance upon the exercise of this Warrant, free from
pre-emptive rights, such number of shares of Common Stock for which this Warrant
shall from time to time be exercisable.  The Company will take all such
reasonable action as may be necessary to assure that such Warrant Shares may be
issued as provided herein without violation of any applicable law or regulation.
Without limiting the generality of the foregoing, the Company covenants that it
will use commercially reasonable efforts to take all such action as may be
necessary or appropriate in order that the Company may validly and legally issue
fully paid and nonassessable Warrant Shares upon the exercise of this Warrant
and use commercially reasonable efforts to obtain all such authorizations,
exemptions or consents, including but not limited to consents from the Company’s
stockholders or Board of Directors or any public regulatory body, as may be
necessary to enable the Company to perform its obligations under this Warrant.
 
19.       NO THIRD PARTY RIGHTS
 
This Warrant is not intended, and will not be construed, to create any rights in
any parties other than the Company and the Holder, and no person or entity may
assert any rights as third- party beneficiary hereunder.
 






[SIGNATURE PAGE FOLLOWS]
 
 
 
8

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed as
of the date first set forth above.

 
DELMAR  PHARMACEUTICALS, INC.
         
 
By:
       
Name:   Jeffrey Bacha
     
Title: President and Chief Executive Officer
         





9
